IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kathy Wall,                               :
                                          :
                    Petitioner            :
                                          :
              v.                          : No. 1573 C.D. 2017
                                          : Submitted: February 9, 2018
Workers’ Compensation Appeal              :
Board (Commonwealth of                    :
Pennsylvania),                            :
                                          :
                    Respondent            :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                        FILED: May 31, 2018


              Kathy Wall (Claimant) petitions for review of an order of the Workers’
Compensation Appeal Board (Board) affirming the decision and order of a Workers’
Compensation Judge (WCJ). The WCJ granted in part and denied in part Claimant’s
petition to review compensation benefits (Review Petition) and granted the petition
to terminate compensation benefits (Termination Petition) filed by Claimant’s
employer, the Commonwealth of Pennsylvania (Employer). For the reasons stated
below, we affirm.
              Claimant was employed as a Liquor Store Clerk I in a store run by the
Pennsylvania Liquor Control Board. (WCJ Decision Finding of Fact (F.F.) ¶3.)
Prior to the incident at issue in this case, Claimant had for years sought medical
treatment for neck and back problems, most recently following an October 2014
work injury. (Id. F.F. ¶4(b).) Following a March 2015 independent medical
examination (IME) report, a doctor opined that Claimant had fully recovered from
this work injury, an opinion with which Claimant was in agreement. (Id. F.F. ¶¶4(b),
11.) On April 11, 2015, Claimant sustained the work-related injury at issue in the
current case when a cart that she was pushing toward a dumpster outside the store
fell over as a result of a wind gust and knocked her over and against the cart. (Id.
F.F. ¶¶3, 4(a).) On May 8, 2015, Employer recognized an injury to Claimant’s left
ankle, right knee and bilateral hand contusions through a medical-only notice of
compensation payable (NCP) but denied that Claimant suffered any wage loss. (Id.
F.F. ¶3.)
             Claimant filed the Review Petition on July 9, 2015 asserting that the
description of the work injury in the May 8, 2015 NCP was incorrect and requesting
that her injury be amended to include lumbar strain and sprain, aggravation of
degenerative disc disease in lumbar spine and lumbar disc injury. (Reproduced
Record (R.R.) 13a.) At an August 13, 2015 hearing, Claimant orally amended the
Review Petition to also include cervical strain and sprain and aggravation of
degenerative disc disease in cervical spine in her revised list of injuries. (WCJ
Decision F.F. ¶1.) In January 2016, the parties stipulated that Claimant became
partially disabled on April 12, 2015 and was entitled to partial disability benefits as
of that date and that Claimant became totally disabled on October 8, 2015 and was
entitled to temporary total disability benefits as of that date. (Id. F.F. ¶3.) The parties
further stipulated that the description of Claimant’s injury and whether benefits
would continue or be stopped would remain open for decision by the WCJ. (Id.)


                                            2
             Employer filed the Termination Petition on March 15, 2016 asserting
that Claimant had fully recovered from the work injury as of October 26, 2015. (R.R.
17a.) Claimant returned to part-time work on March 22, 2016, and her benefits
converted to partial disability benefits. (WCJ Decision F.F. ¶¶3, 6.) The Review
Petition and Termination Petition were consolidated before the WCJ. Claimant
testified before the WCJ and also presented the deposition testimony of Mark Avart,
D.O., a board-certified orthopedic surgeon who was Claimant’s treating physician.
Employer presented the deposition testimony of Amir Fayyazi, M.D., a board-
certified orthopedic surgeon who performed an IME of Claimant.
             On September 26, 2016, the WCJ issued a decision granting the Review
Petition in part, concluding that Claimant had met her burden of showing that she
suffered the additional injuries not recognized in the May 8, 2015 NCP of a cervical
strain and sprain, a lumbar strain and sprain and transient exacerbation of symptoms
from cervical and lumbar spine degenerative disc disease. (WCJ Decision F.F. ¶17,
Conclusion of Law (C.L.) ¶2, Order.) The WCJ also granted the Termination
Petition, concluding that Employer had demonstrated that Claimant was fully
recovered from the April 11, 2015 work injuries as of October 26, 2015, the date of
Dr. Fayyazi’s IME. (Id. F.F. ¶18, C.L. ¶3, Order.) In making these determinations,
the WCJ found Claimant’s testimony credible that she suffered a cervical strain and
sprain and a lumbar strain and sprain, but not credible that she continued to suffer
from symptoms from this work-related soft tissue injury rather than from a pre-
existing degenerative spinal condition resulting from age, documented pre-injury
cervical and lumbar spine degeneration and previous injuries. (Id. F.F. ¶¶15-16.)
The WCJ also found Dr. Fayyazi’s testimony to be more credible and persuasive
than Dr. Avart’s testimony, except to the extent that Dr. Fayyazi opined that
Claimant did not suffer a lumbar strain and sprain. (Id. F.F. ¶16.) Claimant appealed
                                          3
the determinations of the WCJ that she did not suffer a material aggravation of her
lumbar and cervical degenerative disc disease on April 11, 2015 and that she had
fully recovered from her work injury by October 26, 2015. The Board affirmed,
concluding that there was substantial, competent evidence supporting both of these
decisions.
              On appeal to this Court,1 Claimant argues that the Board erroneously
affirmed the partial denial of her Review Petition and the grant of Employer’s
Termination Petition because the WCJ improperly credited the opinion of Dr.
Fayyazi over that of Dr. Avart. Claimant asserts that, while she is not seeking that
this Court disturb the WCJ’s credibility determinations, our caselaw requires that in
workers’ compensation cases, the opinion of a treating doctor, so long as it is
reasonable and supported by medical evidence, should be credited over the opinion
of an expert retained for an IME. Claimant points out that in this case, Dr. Avart
began treating Claimant in August 2015 and continued to treat her through the date
of his deposition, while Dr. Fayyazi was retained by Employer for the sole purpose
of conducting an IME and he examined Claimant on only one occasion. Claimant
further argues that this Court should take note of the fact that Dr. Fayyazi maintains
a robust and lucrative practice as an employer expert in workers’ compensation
cases. Claimant argues that, properly giving the testimony of Dr. Avart credit over
the testimony of Dr. Fayyazi, the evidence supports a finding that Claimant’s April
11, 2015 work injury constituted an aggravation of degenerative disc disease in the


1
  This Court’s review of an appeal from a determination by the Board is limited to determining
whether an error of law was committed, whether the WCJ’s necessary findings of fact are
supported by substantial evidence and whether Board procedures or constitutional rights were
violated. Gahring v. Workers’ Compensation Appeal Board (R and R Builders), 128 A.3d 375,
379 n.6 (Pa. Cmwlth. 2015).


                                              4
lumbar spine and lumbar disc injury and that Claimant had not fully recovered from
the work injury by October 26, 2015.
                 Section 413(a) of the Workers’ Compensation Act (Act)2 authorizes a
WCJ to amend an NCP where it is shown that the notice “was in any material respect
incorrect.” 77 P.S. § 771. Claimant, as the party seeking the correction of the
description of the injury on the NCP, bore the burden to prove a material mistake of
fact or law was made at the time the notice was issued. Cinram Manufacturing, Inc.
v. Workers’ Compensation Appeal Board (Hill), 975 A.2d 577, 582 (Pa. 2009);
Anderson v. Workers’ Compensation Appeal Board (Pennsylvania Hospital), 830
A.2d 636, 641 (Pa. Cmwlth. 2003). To succeed in a termination petition, an
employer has the burden of proving either that the claimant’s disability has ceased
or that any current disability is unrelated to the work injury. Hall v. Workers’
Compensation Appeal Board (America Service Group), 3 A.3d 734, 740 (Pa.
Cmwlth. 2010); Gillyard v. Workers’ Compensation Appeal Board (Pennsylvania
Liquor Control Board), 865 A.2d 991, 995 (Pa. Cmwlth. 2005) (en banc). An
employer may satisfy this burden by presenting unequivocal, competent medical
evidence showing the claimant’s full recovery from the work-related injuries. Hall,
3 A.3d at 740; Gillyard, 865 A.2d at 995.
                 In workers’ compensation matters, the WCJ is the ultimate finder of
fact and the exclusive arbiter of credibility and witness weight. Daniels v. Workers’
Compensation Appeal Board (Tristate Transport), 828 A.2d 1043, 1052 (Pa. 2003).
The findings of the WCJ are conclusive on appeal, so long as they are supported by
substantial evidence. O’Donnell v. Workers’ Compensation Appeal Board (United
Parcel Service), 831 A.2d 784, 789 (Pa. Cmwlth. 2003). The WCJ may accept or


2
    Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.1, 2501-2708.
                                                 5
reject the testimony of any witness in whole or in part, including medical witnesses.
Furnari v. Workers’ Compensation Appeal Board (Temple Inland), 90 A.3d 53, 70
(Pa. Cmwlth. 2014); Stalworth v. Workers’ Compensation Appeal Board (County of
Delaware), 815 A.2d 23, 29 (Pa. Cmwlth. 2002).           Determinations of witness
credibility and evidentiary weight are not subject to appellate review except where
made arbitrarily and capriciously. Casne v. Workers’ Compensation Appeal Board
(STAT Couriers, Inc.), 962 A.2d 14, 19 (Pa. Cmwlth. 2008); Dorsey v. Workers’
Compensation Appeal Board (Crossing Construction Co.), 893 A.2d 191, 195 (Pa.
Cmwlth. 2006).
             In his deposition, Dr. Avart testified that he began treating Claimant on
August 6, 2015, and he continued treating her through the date of his deposition.
(Avart Deposition at 8, 14, R.R. 85a, 91a.) Dr. Avart testified that MRIs performed
on her cervical spine and her lumbar spine in June and September 2015 showed that
she had a strain and sprain of her neck and back, aggravation and exacerbation of
pre-existing asymptomatic arthritis, moderate stenosis and degenerative disc
disease. (Id. at 9-12, 14-16, R.R. 86a-89a, 91a-93a.) Dr. Avart ordered an EMG of
Claimant’s cervical spine, which was negative for acute cervical radiculopathy. (Id.
at 16, R.R. 93a.) Dr. Avart’s treatment of Claimant consisted of home physical
therapy exercises and medication, including oxycodone for pain and Ambien to help
her sleep when she is in pain. (Id. at 13-14, 16-17, 24, R.R. 90a-91a, 93a-94a, 101a.)
Dr. Avart also placed Claimant on light-duty restrictions including limiting her to 4-
hour shifts and lifting less than 10 pounds. (Id. at 13, 17, R.R. 90a, 94a.) Dr. Avart
stated that Claimant was not able to return to work and perform her pre-injury job.
(Id. at 19, R.R. 96a.)
             Dr. Fayyazi testified that his October 26, 2015 physical examination of
Claimant showed no physiological signs of injury and that his examination of her
                                      6
lumbar and cervical spine was unremarkable. (Fayyazi Deposition at 16-18, R.R.
119a-20a.) Dr. Fayyazi stated that Claimant showed better-than-average-for-her-
age range of motion for lumbar spine and close-to-full range of motion in her
cervical spine with a complaint of discomfort at the base of her neck. (Id. at 15-17,
R.R. 119a.) Dr. Fayyazi stated that based on his physical examination, the history
Claimant provided and his review of medical records, he diagnosed Claimant with
multi-level cervical degenerative disc disease that was pre-existing and not
associated with a traumatic injury. (Id. at 20, R.R. 120a.) Dr. Fayyazi testified that
Claimant had suffered a cervical strain and sprain as a result of the April 11, 2015
work incident, but that she was fully recovered. (Id. at 20, 23, R.R. 120a-21a.) Dr.
Fayyazi testified that Claimant demonstrated a pre-existing degenerative condition
of the lumbar spine in the June 2015 MRI study, but that there was no indication that
she suffered a lumbar strain and sprain on April 11, 2015. (Id. at 21, R.R. 120a.)
Dr. Fayyazi based his opinion that Claimant had not suffered a lumbar strain and
sprain in large part on the fact that she did not report a lumbar strain and sprain after
the injury and that no MRI of the lumbar spine was ordered until five months after
the incident. (Id.) Dr. Fayyazi stated, however, that even if she did suffer a lumbar
injury, she had recovered by the time of the IME, noting that his examination showed
her range of motion to be almost as good as a teenager and that she had no pain or
muscle spasms. (Id.) Dr. Fayyazi concurred with the accepted injuries of left ankle,
right knee and bilateral hand contusions and he opined that she had fully recovered
from these injuries. (Id. at 22, R.R. 121a.) Dr. Fayyazi concluded that Claimant was
not required to be on work restrictions. (Id. at 23, R.R. 121a.)
             In the decision, the WCJ found that Dr. Avart’s testimony was
competent but not as credible or persuasive as Dr. Fayyazi’s testimony concerning
the nature of Claimant’s injury and his opinion that Claimant’s disability ended on
                                         7
or before October 26, 2015. (WCJ Decision F.F. ¶16.) The WCJ explained the
credibility determination in favor of Dr. Fayyazi as follows:

             I find the testimony of Dr. Avart competent, but less
             credible than the competent, credible, and more persuasive
             testimony of Dr. Fayyazi. I have some concern that Dr.
             Avart continues to prescribe narcotic medication more
             than a year after a soft tissue injury. There is no diagnostic
             evidence of anything more than that. In fact, the possible
             cervical radiculopathy was ruled out by the EMG.
             Claimant has made no complaints of lumbar
             radiculopathy, so it is unlikely that an EMG, if performed,
             would reveal any such conditions. While Claimant’s
             preexisting conditions became symptomatic, there were
             no anatomic changes as shown by several diagnostic
             studies. Aggravation requires a material change of
             condition; [Dr.] Avart conceded there was no physiologic
             change.      Disabling exacerbation of symptoms is
             compensable, but only so long as the incident is the cause
             of those symptoms. Here, I find that Claimant’s
             continuing complaints more than a year later are not
             related to the work incident but are due to her preexisting
             conditions advancing with age. In fact, Claimant’s
             relatively benign examination by Dr. Fayyazi with only
             subjective complaints does not support a finding of
             continuing injury.

(Id.) The WCJ noted that the only exception to the finding that Dr. Fayyazi’s opinion
was entitled to more evidentiary weight than that of Dr. Avart related to the WCJ’s
conclusion that Claimant suffered a lumbar strain and sprain during the April 11,
2015 incident based on Claimant’s credible report of symptoms in her lower back
and the accepted description of the mechanism of the injury. (Id. F.F. ¶¶15, 16.)
While the WCJ credited Claimant’s description of her injury, the WCJ did not find
credible her report that she continued to suffer from symptoms as a result of the soft
tissue work injuries rather than her documented pre-existing cervical and lumbar
spine degeneration. (Id. F.F. ¶15.)
                                           8
             Upon review, we reject Claimant’s challenge to the WCJ’s credibility
determinations in favor of Employer’s IME expert, Dr. Fayyazi. The WCJ offered
a detailed discussion of the testimony of the two medical experts and clearly set forth
reasons for accepting the opinion of Dr. Fayyazi over Dr. Avart’s opinion, including
the WCJ’s concern over Dr. Avart prescribing narcotic pain medication after a soft
tissue injury and the inconsistency between the diagnostic studies and examination
results and Dr. Avart’s diagnosis of Claimant’s injury. See Daniels, 828 A.2d at
1053 (holding that where medical experts testify by deposition, a WCJ’s resolution
of conflicting evidence must set forth an actual objective basis for the credibility
determinations rather than a mere statement that one expert is more credible than the
other); see also Dorsey, 893 A.2d at 194-95. The WCJ’s credibility determinations
were supported by substantial evidence and were not arbitrary or capricious, and
accordingly they may not be disturbed on appeal.
             Claimant’s request that we overturn the finding of greater credibility
and persuasion in favor of Dr. Fayyazi in deference to the testimony of Claimant’s
treating doctor, Dr. Avart, relies on a misapprehension of our precedent. This Court
has consistently held that greater credence may be given to the testimony of a
claimant’s treating physician as opposed to a physician who examines the claimant
solely for litigation purposes. Sloane v. Workers’ Compensation Appeal Board
(Children’s Hospital of Philadelphia), 124 A.3d 778, 789 (Pa. Cmwlth. 2015); D.P.
“Herk” Zimmerman, Jr., Inc. v. Workmen’s Compensation Appeal Board (Himes),
519 A.2d 1077, 1080 (Pa. Cmwlth. 1987). However, as this Court has also held, a
WCJ is under no obligation to accept the opinion of the treating physician over the
opinion of an IME expert retained by the employer.            Jenkins v. Workmen’s
Compensation Appeal Board (Woodville State Hospital), 677 A.2d 1288, 1293 (Pa.
Cmwlth. 1996); Ashe v. Workmen’s Compensation Appeal Board (Department of
                                   9
Labor & Industry), 648 A.2d 1306, 1307-08 (Pa. Cmwlth. 1994); King v. Workmen’s
Compensation Appeal Board (Wendell H. Stone Co.), 572 A.2d 845, 846 (Pa.
Cmwlth. 1990), overruled on other grounds by Stonebraker v. Workmen’s
Compensation Appeal Board (Seven Springs Farm, Inc.), 641 A.2d 655 (Pa.
Cmwlth. 1994) (en banc); see also Mahaffey v. Workers’ Compensation Appeal
Board (3B Pain Management Center, PC) (Pa. Cmwlth., No. 206 C.D. 2017, filed
August 8, 2017), slip op. at 6-7 (“[I]t does not follow from [the principle that greater
credence may be given to the claimant’s treating physician rather than an IME
expert] that because a medical expert may have examined a claimant and is offering
testimony on behalf of a claimant that the medical expert’s opinion is automatically
entitled to greater weight than the opinion offered by an employer’s expert.”).3 This
Court has specifically rejected the adoption of a “treating physician’s rule” found in
other jurisdictions that would give deference to the testimony of the treating
physician based on the ongoing relationship between the physician and patient.
Jenkins, 677 A.2d at 1293; Ashe, 648 A.2d at 1307-08; see also Goodman v.
Department of Public Welfare, 695 A.2d 945, 949 (Pa. Cmwlth. 1997). Thus, we
may not disturb the WCJ’s findings in favor of Dr. Fayyazi on the basis of Dr.
Avart’s more privileged relationship with Claimant as her treating physician.
               Furthermore, Claimant’s argument that Dr. Fayyazi’s opinion should
be rejected because a substantial portion of his practice was devoted to IME
examinations and depositions, largely on behalf of employers, is not meritorious. A
perceived bias or interest in a matter is an appropriate basis for a WCJ to reject or
discredit a medical expert’s testimony, Daniels, 828 A.2d at 1053, and Claimant
elicited testimony at Dr. Fayyazi’s deposition that he conducts an average of 34
3
 Mahaffey is an unreported decision that is not binding precedent but instead is considered by the
Court for its persuasive value. 210 Pa. Code § 69.414(a).
                                               10
IMEs and 8 depositions per month, at a rate of $1,200 per IME and $3,000 per
deposition, with 85 percent of the depositions on behalf of an employer or insurer
and 15 percent on behalf of his patients. (Fayyazi Deposition at 7-8, R.R. 117a.)
However, the issue of whether to account for Dr. Fayyazi’s substantial IME caseload
in the analysis of Dr. Fayyazi’s credibility was for the WCJ alone to make. We may
not superimpose our after-the-fact credibility determinations on the WCJ’s decision.
              Finally, Claimant challenges the competency of Dr. Fayyazi’s opinion
that Claimant had fully recovered from her work injury, which served as the basis
for the WCJ’s grant of the Termination Petition.4 Claimant argues that Dr. Fayyazi
testified that Claimant did not suffer a lumbar injury on April 11, 2015, which
Claimant asserts is contrary to the medical evidence of a lumbar injury and the
WCJ’s finding that Claimant did suffer a lumbar strain and sprain. In workers’
compensation matters, a medical expert’s opinion is not competent to support a
termination petition where the expert does not opine that the claimant has recovered
from previously accepted or adjudicated work injuries. Hall, 3 A.3d at 740;
Gillyard, 865 A.2d at 995. The expert’s opinion is competent, however, where the
medical expert doubts that the established injury occurred but nevertheless presumes
the presence of the debated injury for the purpose of providing an opinion that the
claimant had fully recovered from the injury. Hall, 3 A.3d at 741; To v. Workers’
Compensation Appeal Board (Insaco, Inc.), 819 A.2d 1222, 1225 (Pa. Cmwlth.
2003). While Dr. Fayyazi did testify that he did not believe that Claimant suffered
a lumbar strain and sprain, Dr. Fayyazi stated that even if Claimant did suffer that
injury, the fact that she had regained close-to-full range of motion and had no pain

4
  The issue of whether a medical expert’s testimony is competent is a conclusion of law that is
reviewable on appeal by this Court. Pryor v. Workers’ Compensation Appeal Board (Colin Service
Systems), 923 A.2d 1197, 1203 (Pa. Cmwlth. 2006).
                                              11
or spasms in the muscles of her lower back indicated to him that Claimant fully
recovered from any lower back injury. (Id. at 20-21, R.R. 120a.) Dr. Fayyazi also
did not ignore the work injury of left ankle, right knee and bilateral hand contusions
that Employer accepted in the May 8, 2015 NCP and testified that Claimant had fully
recovered from these injuries. (Id. at 22, R.R. 121a.) Dr. Fayyazi further opined
that the medical records demonstrated that Claimant had clearly sustained a cervical
strain and sprain during the April 11, 2015 incident but that Claimant had fully
recovered by the time of his examination. (Id. at 20, 23, R.R. 120a, 121a.) Thus,
the record demonstrates that Dr. Fayyazi fully accounted for the work injuries
established at the time he offered his opinion and the additional injuries that were
set forth in the September 26, 2016 WCJ decision under review.
             Claimant further contends that the competency of Dr. Fayyazi’s opinion
was undermined by the fact that Dr. Fayyazi acknowledged that Claimant had fully
recovered from her prior October 2014 neck and back work injury by March 2015
and that she was asymptomatic and capable of fulfilling her job duties prior to the
April 11, 2015 work injury. Claimant asserts that it must logically follow that
Claimant’s current condition is the result of the April 11, 2015 incident and Dr.
Fayyazi’s opinion that Claimant’s symptoms are related only to pre-existing
degenerative disc disease is unsound. Claimant does not accurately characterize Dr.
Fayyazi’s testimony. Taken in its entirety, Dr. Fayyazi’s testimony does not support
the conclusion that Claimant was completely free of any problems with her lumbar
and cervical spine prior to the April 11, 2015 injury. Instead, Dr. Fayyazi testified
that Claimant was suffering from pre-existing multi-level cervical and lumbar spine
degenerative disc disease consistent with a person of her age at the time of that work
injury. (Fayyazi Deposition at 20-21, 24, R.R. 120a-21a.) While Dr. Fayyazi
emphasized that he was not asked to opine on Claimant’s condition prior to her
                                     12
injury, he stated that his review of Claimant’s medical records from an April 20,
2015 visit to her family doctor indicates that Claimant was actively treating for lower
back pain at the time of the incident. (Id. at 30, 36-38, R.R. 123a-25a.) Dr. Fayyazi
testified that Claimant’s report to him that she was suffering from symptoms as of
the date of the IME but was completely asymptomatic prior to April 11, 2015 was
not supported by the medical records. (Id. at 36-40, R.R. 124a-25a.) Dr. Fayyazi
opined that while Claimant did suffer an acute injury on April 11, 2015, his
examination and review of the records showed no objective evidence of disability
and that these injuries had resolved by the date of his examination on October 26,
2015. (Id. at 20-23, 35-36, 40, R.R. 120a-21a, 124a-25a.) Dr. Fayyazi’s testimony,
which the WCJ found to be credible and persuasive, was competent to support the
WCJ’s conclusion of full recovery and provided substantial evidence to support the
grant of the Termination Petition.
             Accordingly, the order of the Board is affirmed.



                                     __________ ___________________________
                                     JAMES GARDNER COLINS, Senior Judge



Judge Fizzano Cannon did not participate in the decision in this case.




                                          13
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kathy Wall,                           :
                                      :
                   Petitioner         :
                                      :
              v.                      : No. 1573 C.D. 2017
                                      :
Workers’ Compensation Appeal          :
Board (Commonwealth of                :
Pennsylvania),                        :
                                      :
                   Respondent         :



                                   ORDER

              AND NOW, this 31st day of May, 2018, the order of the Workers’
Compensation Appeal Board in the above-captioned matter is AFFIRMED.




                                  __________ ___________________________
                                  JAMES GARDNER COLINS, Senior Judge